Citation Nr: 9905163	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to a compensable evaluation for service-
connected residual of a shell fragment wound in the left 
cheek.  

2. Entitlement to service connection for left ear hearing 
loss, including as secondary to service-connected shell 
fragment wound in the left cheek.

3. Entitlement to service connection for left eye vision 
loss, including as secondary to service-connected shell 
fragment wound in the left cheek.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 1945 
to July 1945 and  service with the regular Philippine Army 
from July 1945 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, granted service 
connection for residual of a shell fragment wound in the left 
cheek, with a noncompensable evaluation.  The veteran also 
appeals a December 1995 rating decision, which denied service 
connection for hearing impairment in the left ear and loss of 
vision in the left eye as secondary to service-connected 
residual of a shell fragment wound in the left cheek.  

The Board notes that the issue of service connection for 
tinnitus was raised by the veteran in his VA Form 9, 
substantive appeal, received in August 1995 and noted on VA 
examination in February 1994.  The RO denied service 
connection by rating decision in May 1998.  The veteran has 
not, yet, filed a notice of disagreement on this issue, and, 
therefore, it is not currently before the Board.  


FINDINGS OF FACT

1. The residual of the veteran's shell fragment wound in the 
left cheek is manifested by an old, non-disfiguring scar, 
which is not tender or painful on objective demonstration.  

2. There is no competent medical evidence of record 
establishing a nexus between the veteran's current left 
ear hearing loss disability and service or any incident 
thereof, including as secondary to a service-connected 
shell fragment wound in the left cheek.  

3. There is no competent medical evidence of record 
establishing a nexus between any left eye disability and 
service or any incident thereof, including as secondary to 
a service-connected shell fragment wound in the left 
cheek.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for residual of a 
shell fragment wound in the left cheek have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
4.31, 4.73, 4.118, 4.124a, Diagnostic Codes 5325, 7800, 
7803, 7804, 8207 (1998).

2. The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

3. The claim of entitlement to service connection for left 
eye vision loss is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records indicated that his left 
cheek was lacerated by a shell fragment in June 1945 during 
the veteran's recognized guerrilla service.  The examiner 
indicated a shallow wound, which was dressed, and the veteran 
made an uneventful recovery.  The veteran's separation 
medical examination in March 1946 indicated normal ear, eye, 
hearing, and neurological evaluations.  

The record contains treatment records from the Veterans 
Memorial Medical Center (VMMC).  In March 1990, the veteran 
was diagnosed with an incipient cataract of the left eye.  
This diagnosis was repeated in August 1991.

The veteran filed an initial claim for VA benefits for 
service connection for malaria, pulmonary tuberculosis, and a 
gunshot wound in his left cheek in January 1993.  In a 
statement, received in March 1993, the veteran stated that 
his left ear hearing and left eye vision were affected by his 
gunshot wound in the left cheek.  

A VA examination was conducted in February 1994.  The veteran 
provided a history of hearing loss since 1946 with no 
medication.  On examination, the physician noted the tympanic 
membranes and canals were intact.  The examiner indicated a 
diagnosis of bilateral sensorineural hearing loss.  On 
audiological evaluation, the veteran indicated complaints of 
"weak hearing" predominantly in the left ear, which the 
veteran attributed to exposure to weapons fire during 
service.  The audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
45
55
LEFT
20
30
40
55
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear. 

A VA examination for scars was conducted in December 1994.  
The examiner noted that there was no residual scar noticeable 
on the veteran's face, and the area healed perfectly.  No 
tenderness or pain on objective demonstration, inflammation, 
swelling, depression, ulceration, keloid formation, 
adherence, herniation, cosmetic effects, or limitation of 
function were noted.  The examiner indicated a diagnosis of 
history of gunshot wound to the left cheek, with no residual 
scar noted.  

In his notice of disagreement, received in July 1995, the 
veteran stated that, although he does not have a noticeable 
scar from his shell fragment wound, the nerves of his face 
have been severely damaged, which is affecting the hearing in 
his left ear and vision in his left eye.  

A VA visual examination was conducted in October 1995.  The 
veteran indicated complaints of blurred vision in the left 
eye, itching and pain in both eyes, and impaired hearing in 
both ears.  The veteran stated that he had gradually lost 
visual acuity in his left eye over the previous ten years and 
had undergone laser surgery in his right eye ten days prior 
to the examination and was scheduled for a second laser 
surgery.  Visual acuity was 20/50 in the right eye and count 
fingers at five feet in the left eye.  The examiner indicated 
diagnoses of branch retinol vein occlusion in the right eye, 
cataracts, and refractive error.  

A VA examination for hearing loss was conducted in November 
1995.  The veteran indicated a history of hearing loss since 
1945, which was worse in the left ear.  The examiner noted an 
old scar on the veteran's left cheek from gunshot wound 
during service.  On examination, the physician noted the 
tympanic membranes and canals were intact.  The examiner 
indicated diagnoses of bilateral sensorineural hearing loss 
and periodic tinnitus.  An audiological evaluation showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
50
65
LEFT
35
40
50
75
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 90 percent in the left ear.  

A VA examination for peripheral nerves was conducted in 
February 1998.  The veteran indicated that he suffered a 
gunshot wound in June 1945 and suffered from decreased 
hearing on the left.  The examiner noted no vertigo, 
difficulty with gait, no weakness or numbness in the 
extremities or tingling paresthesia.  The examiner reviewed 
the veteran's 1995 audiogram, which showed bilateral 
sensorineural hearing loss, and also noted that the veteran 
had cataract surgery in 1995.  On examination, no facial 
asymmetry was indicated, and cranial nerves and visual fields 
were intact.  Facial sensation was normal in the VI, VII, and 
VIII distribution to light-touch, temperature and vibratory 
sense.  The examiner noted no interference with mastication.  
Motor examination was normal without drifts and sensory 
examination to fine-touch, pinprick, sensory and vibratory 
sense was intact in all four extremities without any deficit.  
The examiner indicated an impression of bilateral hearing 
loss, possibly due to bilateral sensorineural hearing loss of 
unknown etiology.  


II. Analysis

Evaluation of Service-Connected Shell Fragment Wound

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  In every instance where the Schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, a separate rating can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. January 20, 1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).

Under the Schedule, muscle injury to the facial muscles is 
evaluated for functional impairment as the seventh (facial) 
cranial nerve neuropathy (Diagnostic Code 8207), and 
disfiguring scar (Diagnostic Code 7800).  If any interference 
with mastication is shown a minimum evaluation of 10 percent 
is indicated.  38 C.F.R. § 4.73, Diagnostic Code 5325.  

Neurological disabilities and their residuals may be rated in 
proportion to the impairment of motor, sensory, or mental 
function.  Consideration is to be paid especially to 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, and the like when referring to the 
appropriate bodily system of the rating schedule.  38 C.F.R. 
§ 4.120 (1998).  The evaluation of seventh (facial) cranial 
nerve paralysis is dependent upon the relative loss of 
innervation of the facial muscles.  A 10 percent evaluation 
is warranted for moderate incomplete paralysis.  A 20 percent 
evaluation requires severe incomplete paralysis.  38 C.F.R. § 
4.124a, Diagnostic Code 8207.  

Slight disfiguring scars of the head, face, and neck are 
entitled to a noncompensable evaluation.  A 10 percent 
evaluation is warranted for moderate disfiguring scars.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  Superficial scars, 
which are tender and painful on objective demonstration, or 
poorly nourished with repeated ulceration, warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804.  

In the instant case, neither the VA examiner if February 
1998, nor the VA examiner in December 1994 noted any 
interference with mastication.  In addition, the veteran has 
not indicated that he experiences any difficulty in chewing.  
The VA examiner in February 1998 noted that the veteran's 
cranial nerves were intact and facial sensation was normal in 
the VI, VII, and VIII distribution.  Motor examination was 
normal and sensory examination was intact in all four 
extremities.  Although the veteran indicated in his notice of 
disagreement that his facial nerves had been severely 
damaged, there is no competent medical evidence to support 
this statement.  The VA examiner in 1994 noted that no 
residual scar was noticeable.  Although the VA examiner in 
November 1995 did note an old scar on the veteran's right 
cheek, there is no evidence of record that the scar is 
disfiguring, tender or painful on objective demonstration, or 
poorly nourished with repeated ulceration.  The preponderance 
of the evidence is against a compensable evaluation for 
residual of a shell fragment wound in the left cheek.  


Service Connection 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Veterans Appeals (Court) has held that compensation can be 
awarded for a nonservice-connected disability that is 
aggravated by a service-connected disability for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation, even if the service-
connected disability is not the proximate cause of the 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448-449 (1995)

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran's hearing loss or vision 
loss is related to his period of military service or 
secondary to his shell fragment wound involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
veteran has a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
although he is competent to testify as to observable 
symptoms, such as difficulty seeing and hearing, he is not 
competent to provide evidence or opinion as to the etiology 
of the observable symptoms.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).

Service Connection for Left Ear Hearing Loss

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The February 1994 and November 1995 audiogram results reflect 
values that meet the definition of hearing loss disability 
under 38 C.F.R. § 3.385.  

The veteran's service medical records contain no complaints, 
diagnoses or opinions of hearing loss.  Although the veteran 
indicated a history of hearing loss since 1945, there is no 
medical evidence of record to support this history.  There is 
no competent evidence of record that the veteran's current 
hearing loss was manifest to a compensable degree within the 
initial post-service year presumptive period.  The veteran 
indicates that his current left ear hearing loss is secondary 
to the shell fragment wound in his left cheek.  

There is no competent medical evidence of record that the 
veteran's current left hearing loss disability is due to any 
incident of service, including as secondary to the shell 
fragment wound in his left cheek.  The VA examiner in 
February 1998 indicated that the veteran's bilateral hearing 
loss was of unknown etiology.  At the VA examination in 
November 1995, the veteran reported a history of hearing loss 
since 1945.  There is no medical evidence of record to 
support this reported history.  The Board notes that the 
veteran's hearing was indicated as 15/15 on his separation 
medical examination in March 1946.  The VA examiner indicated 
a diagnosis of bilateral sensorineural hearing loss with no 
indication of the etiology of this condition. 

The VA examiner in February 1994 indicated that the veteran 
attributed his left ear hearing loss to weapons fire during 
service.  However, the examiner offered no opinion as to the 
etiology of the veteran's bilateral sensorineural hearing 
loss.  Without competent evidence of a nexus between the 
veteran's current left ear hearing loss disability and any 
incident of service, including as secondary to service-
connected shell fragment wound of the left cheek, the 
veteran's claim cannot be well grounded.  

Service Connection for Left Eye Vision Loss

The veteran's service medical records contain no complaints, 
diagnoses or opinions of vision loss.  At a VA examination in 
October 1995, the veteran indicted that he had gradually lost 
visual acuity in his left eye over the ten years prior to the 
examination, thirty-nine years after his discharge from 
service.  The veteran indicates that his current left eye 
vision loss is secondary to the shell fragment wound in his 
left cheek.  

The VA examiner in October 1995 indicated a diagnosis of 
cataracts, and the veteran was treated for left eye cataracts 
in March 1990 and August 1991.  However, the VA examiner did 
not offer an opinion as to etiology of the veteran's eye 
condition.  The VA examiner did note that the veteran had 
pain and itching in both eyes and branch retinol vein 
occlusion in the right eye.  In addition, the veteran 
indicated that he had undergone laser surgery on his right 
eye prior to the October 1995 VA examination.  Without 
competent evidence of a nexus between the veteran's current 
left eye problems and any incident of service, including as 
secondary to service-connected shell fragment wound of the 
left cheek, the veteran's claim cannot be well grounded.  


ORDER

Entitlement to a compensable evaluation for residual of a 
shell fragment wound in the left cheek is denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for left eye vision loss is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

